           Case 1:17-cv-06764-LGS Document 55 Filed 10/30/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :                 10/30/2018
 SECURITIES AND EXCHANGE                                       :
 COMMISSION,                                                   :
                                              Plaintiff,       :     17 Civ. 6764 (LGS)
                                                               :
                            -against-                          :           ORDER
                                                               :
 CRAIG H. CARTON, et al.,                                      :
                                              Defendants. :
                                                               :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on October 29, 2018, counsel for defendants Joseph Meli and Advance

Entertainment, LLC filed a letter requesting permission to withdraw as counsel, due to

irreconcilable differences between the firm and the client, unpaid legal fees, and “additional

professional considerations” (Dkt. No. 54);

        WHEREAS, Joseph Meli has not consented to the withdrawal. It is hereby

        ORDERED that by November 6, 2018, counsel for Joseph Meli and Advance

Entertainment, LLC shall file a declaration on ECF pursuant to Local Rule 1.4. To the extent

that the declaration disclosures attorney-client communications or case strategy, counsel shall e-

mail the declaration to the Chambers inbox with an application to file it in redacted form or

under seal, pursuant to Individual Rule I.C.3.



Dated: October 30, 2018
       New York, New York
